UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BEATRICE S. IVY,                                                                      3/30/2020

                                   Plaintiff,

                       -against-                                     20-CV-1309 (VSB)

                                                                  ORDER OF SERVICE
 MTA METRO-NORTH COMMUTER
 RAILROAD,

                                   Defendant.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. § 1981, the New York City Human Rights

Law, N.Y.C. Admin. Code §§ 8-101 to 131, and the New York State Human Rights Law, N.Y.

Exec. Law §§ 290 to 297, alleging that her employer discriminated against her based on her

gender and race. By order dated March 5, 2020, the Court granted Plaintiff’s request to proceed

in forma pauperis.

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant MTA Metro-North Commuter Railroad

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (USM-285 form) for this defendant. The Clerk of Court

is further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail an information package to Plaintiff. The Clerk of

Court is further instructed to complete the USM-285 form with the address for MTA Metro-

North Commuter Railroad and deliver all documents necessary to effect service to the U.S.

Marshals Service.

SO ORDERED.

 Dated:    March 30, 2020
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge



                                                  2
         DEFENDANT AND SERVICE ADDRESS


MTA Metro-North Commuter Railroad
420 Lexington Avenue
New York, N.Y. 10017
